DETAILED ACTION

This office action is in response to the application filed on 06/04/2021.  Claims 1-15 are pending, of which claims 4-5 are cancelled, and claims 1, 7 are amended by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawing
The drawings filed on 11/05/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figures 1-2 is objected for informality with hand markings.  See MPEP § 608.02(g).  A proposed drawing correction or corrected drawing is required in reply to the Office action to avoid abandonment of the application.  The objection to the drawing will not be held in abeyance. 
The drawings are objected to because the rectangular box(es) shown in the drawings Figures 1-2 should be provided with functioning descriptive text labels.   
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 13, 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10, 13, 14, Applicant recite the limitations “… output voltage …” in claim 10, “… power input …” in claim 13, “ … comparator output …” and “ …  outputs …” in claim 14 respectively, without proper antecedence bases. Therefore, the metes and bounds of the claims are unclear.  Applicant’s correction is required.  
Claims 13, 14, Applicant recite the limitations “… a power converter enable signal …” in claim 13, and further recite “… a power converter enable signal …” in claim 14 being depended to claim 13.  It is not clear if these “… power converter enable signal…” of the claim13 and 14 are two different signals, or they are the same signal.  Therefore, the metes and bounds of the claim are unclear.  Applicant’s correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lin (US Patent or PG Pub. No. 20080304195, hereinafter ‘195).
Claim 9, ‘195 teaches a method (e.g., see Fig. 1-5) comprising: operating a power converter (e.g., the power converter of Fig. 1, see Fig. 1-5); detecting an input power fault (e.g., the abnormal input power, see [0001] [0011][0012]) by a pulse timing device (e.g., 7, see [0011][0012], Fig. 1-5); classifying the fault as a true fault or a power interruption (e.g., see [0011][0012], Fig. 1-5); and inhibiting power conversion by sending an inhibit pulse to the power converter for a predefined period of time in order to prevent an endless fault loop if the fault is a true fault (e.g., no be restarted within a third delay time T3, see [0011][0012], Fig. 1-5).
Claim 10, ‘195 teaches the limitations of claim 9 as discussed above, ‘195 further teaches that wherein output voltage (e.g., B+) is used in detecting the power fault (e.g., [0011][0012], see Fig. 1-5).
Claim 11, ‘195 teaches the limitations of claim 9 as discussed above, ‘195 further teaches that wherein the fault causes a doorbelling of the power converted (e.g., 
Claim 13, ‘195 teaches the limitations of claim 9 as discussed above, ‘195 further teaches that monitoring a power converter enable signal (e.g., the voltage drop signal of 712) of the power converter and power input (e.g., Vac, see [0011][0012], Fig. 1-5).
Claim 14, ‘195 teaches the limitations of claim 13 as discussed above, ‘195 further teaches that wherein monitoring includes passing comparator output (e.g., the voltage drop signal of 712, see [0012], claim 4) through a flip-flop device (e.g., 721), the flip-flops remembering if outputs have risen to an acceptable output voltage since a converter enable signal became active (e.g., see [0012], Fig. 1-5).
Claim 15, ‘195 teaches the limitations of claim 9 as discussed above, ‘195 further teaches that restarting the power converter (e.g., the PWM of the converter restarted at the end of T3) without sending a converter inhibit pulse (e.g., no converter inhibit pulse being sent to the converter) if a power output was above a predetermined threshold (e.g., the voltage of the output capacitor 21 being greater than the stop voltage value at the end of T3 as the PWM of the converter operating under input voltage normal condition after the end of Tb,  see [0011][0012], Fig. 3).
Response to Arguments
Applicants’ arguments in the remarks filed on 04/21/2017 have been considered have been fully considered and please see the examiner's responses for the reasons as discussed below.
Applicants stated regarding the drawings objections on page 5 of the Remarks:

    PNG
    media_image1.png
    242
    738
    media_image1.png
    Greyscale

Examiner's Response: 

Applicant's above arguments have been fully considered but they are not persuasive.  As clearly shown below the copies of the Fig. 1 and 2 of the Applicant submitted drawings they contain informality with hand markings and the rectangular box(es) without providing with functioning descriptive text labels, which are necessary for the understanding of the subject matter of the Application and claimed invention.   See MPEP § 608.02(b), § 608.02(d) - § 608.02(h) and § 608.02(p)

  



    PNG
    media_image2.png
    657
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    681
    854
    media_image3.png
    Greyscale

Applicants arguments regarding to the claims rejections in the previous office action on pages 5-7 of the Remarks have been fully considered, but are moot in view of the new ground of rejections.
Allowable Subject Matter
Claims 1-3, 6-8 are allowable.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 1-3, 6, the prior art does not disclose or suggest a power converter monitor having built-in fault tolerance and containment having, primarily, … a plurality of voltage inputs operatively connected to a pulse timing device; a respective comparator electrically connected to each of the voltage inputs; an and-gate electrically connected in series to each of the comparators, the pulse timing device being operatively connected by the and-gate and a-not gate to each of the voltage inputs configured to reset a detected voltage output fault and provide a converter inhibit pulse if the voltage output fault is detected, wherein the pulse timing device is a low power digital one-shot.
For claims 7-8, the prior art does not disclose or suggest a power converter having, primarily,… a power conversion module including …; a control power operatively connected to the conversion control module for powering the power conversion module; a power converter monitor having built-in fault tolerance and containment comprising: a plurality of voltage inputs operatively connected to a pulse timing device, wherein the pulse timing device is a low power digital one-shot; a respective comparator amplifier electrically connected to each of the voltage inputs; an and-gate electrically connected in series to each of the comparators; and wherein the 
For claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, … wherein power conversion is inhibited for a predetermined amount of time  based on thermal recovery of the power converter.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838